Citation Nr: 0428172	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  03-07 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for a gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1975.

The instant appeal arose from a May 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Milwaukee, Wisconsin, which granted a claim to reopen a 
claim for service connection for a gastrointestinal disorder 
and denied the claim on the merits.  The veteran presented 
testimony at a hearing before the Board sitting at Milwaukee, 
Wisconsin, in April 2004.  

However, as the Acting Veterans Law Judge advised the veteran 
during his hearing, regardless of whether the RO found that 
the additional evidence submitted in connection with the 
current claim was sufficient to reopen the claim, the Board 
of Veterans' Appeals (Board) must also consider the question 
of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (the Board has 
a legal duty to consider the requirement of whether new and 
material evidence has been submitted regardless of the RO's 
actions).


FINDINGS OF FACT

1.  A May 1993 Board decision denied the appellant's claim 
for service connection for a gastrointestinal disorder.

2.  Additional evidence submitted since the May 1993 Board 
decision, including the February 2001 written statement from 
the veteran's treating physician, is not cumulative or 
redundant and, when viewed with the other evidence on file, 
bears directly and substantially upon the specific matter 
under consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran's currently diagnosed irritable bowel 
syndrome has been related to active service.


CONCLUSIONS OF LAW

1.  The May 1993 Board decision denying a claim for service 
connection for a gastrointestinal disorder is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2003).

2.  New and material evidence has been received which is 
sufficient to reopen the claim of entitlement to service 
connection for a gastrointestinal disorder.  38 U.S.C.A. 
§§ 1110, 5108, 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2003); 38 C.F.R. § 3.156 (2001) .

3.  Affording the appellant the benefit of the doubt, the 
criteria for service connection for irritable bowel syndrome 
are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends, in substance, that his irritable 
bowel syndrome began in service and that he has suffered 
continuously from symptoms related to this disorder since 
service.  Service connection for a gastrointestinal disorder 
was most recently denied in a May 1993 Board decision.  
Therefore, the May 1993 Board decision is final, and new and 
material evidence is required to reopen the claim.  Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a) (1999); Struck v. 
Brown, 9 Vet. App. 145, 151 (1996).  "Material" evidence is 
evidence which bears directly and substantially upon the 
specific matter under consideration, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Parenthetically, the Board notes that the law was recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  Under the amended regulations, if 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a) (2003).  However, due to 
the effective date of the amended regulation, the new 
standard is not applicable to the veteran's claim in this 
instance.

The Board has reviewed the veteran's claim within the 
confines of the aforementioned legal guidelines.  The 
evidence of record at the time of the May 1993 decision 
included service medical records which showed complaints of 
constipation, stomach cramps, and mild, burning epigastric 
pain which was treated with Maalox and Lomotil and was noted 
to be an ongoing problem at the time of the veteran's January 
1975 service separation examination.  The evidence at the 
time of the May 1993 decision also included post-service VA 
and private treatment records dating from 1980 which revealed 
ongoing gastrointestinal complaints.  A February 1991 VA 
memorandum prepared by a VA gastrointestinal staff physician 
noted that the veteran's history of abdominal complaints and 
constipation was most suggestive of irritable bowel syndrome.

The present claim for benefits was initiated in February 2001 
when the veteran filed a written request to reopen his claim 
for service connection for a stomach condition.  As noted 
above, despite the fact that the RO addressed this claim as a 
previously disallowed claim and found that new and material 
evidence had been presented to reopen the claim, the Board 
must also consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996) (the Board has a legal duty to consider the 
requirement of whether new and material evidence has been 
submitted regardless of the RO's actions).

Further, the Board does not find that the veteran has been 
prejudiced by any failure on the part of VA to fulfill the 
statutory and regulatory duty to notify and duty to assist, 
to the extent the duty to assist applies to claims to reopen.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2001).  As the Board is providing a full grant of the 
benefit sought in this case, any failure to comply with the 
Veterans Claims Assistance Act of 2000 (VCAA) would not be 
prejudicial to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Evidence which has been received since the time of the May 
1993 Board denial includes written statements prepared by the 
veteran and his representative, private treatment records 
dated from November 1978 to March 2001, a February 2001 
written statement from the veteran's private physician, an 
October 2001 VA examination report, and a transcript of the 
veteran's April 2004 hearing before the undersigned.  

Significantly, in the February 2001 written statement from 
the veteran's private physician, who has been treating the 
veteran for over 20 years, the doctor opined that the veteran 
"carries a diagnosis of irritable bowel syndrome, manifested 
by intermittent episodes of abdominal pain and diarrhea" and 
that "review of his service records reveals that he had 
these symptoms while in the service in 1973 and 1974."  
Further, the veteran testified during his hearing that he has 
continuously suffered from epigastric pain and diarrhea since 
service.  Moreover, the October 2001 VA examination report 
diagnosed the veteran with irritable bowel syndrome and noted 
that a review of the veteran's service medical records 
indicated a "questionable functional bowel type of 
syndrome." 

The Board finds that this additional evidence, considered 
together with the evidence previously assembled, is 
sufficient to warrant reopening of the veteran's claim.  The 
additional evidence is "new" in that it was not previously 
before the RO when that Board last adjudicated the veteran's 
claim in May 1993.  The "new" evidence is also "material," 
inasmuch as it includes a private medical opinion which tends 
to show a positive relationship between his current irritable 
bowel syndrome symptoms and his symptoms of abdominal pain 
and diarrhea in service.  New and material evidence having 
been submitted, the veteran is entitled to have his claim 
considered de novo.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2003).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The Board notes that, while the most recent VA examination in 
October 2001 resulted in an opinion that did not specifically 
link irritable bowel syndrome to a disease or injury incurred 
in active service, the examiner did diagnose irritable bowel 
syndrome and did note that a questionable functional bowel 
type of syndrome was shown in the service medical records.  
The evidence favorable to the claim includes treatment in 
service for epigastric pain and diarrhea; multiple post-
service diagnoses of irritable bowel syndrome; the veteran's 
testimony that he has had continuous symptoms, including 
diarrhea and abdominal pain, from service to the present 
time; and the February 2001 treating physician's opinion, 
after a review of the service medical records, linking the 
currently diagnosed irritable bowel syndrome to the veteran's 
gastrointestinal complaints noted in the service records.  
The evidence unfavorable to the claim includes the lack of a 
medical opinion clearly and unequivocally linking irritable 
bowel syndrome to a disease or injury incurred active 
service.  The Board finds that the evidence for and against 
the claim is in approximate balance and will therefore give 
the veteran the benefit of the doubt and find that his 
irritable bowel syndrome is consistent with his abdominal 
complaints in service.  Accordingly, the Board concludes that 
irritable bowel syndrome was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a gastrointestinal 
disorder is reopened.  In addition, the claim for service 
connection for irritable bowel syndrome is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



